Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species B (Figs. 10-11) in the reply filed on 3/30/2021 is acknowledged.
Claims 4-6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
plastic connection element” to avoid any confusion of other connected parts as connection elements.
Claim 7 recites “said connection element” in line 4 and should be “said plastic connection element” to avoid any confusion of other connected parts as connection elements.
Claim 8 recites “the at least one connection element” in line 2 and should be “the at least one plastic connection element” to avoid any confusion of other connected parts as connection elements. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the pipe element only protrudes from the end corresponding to the clamp” which is unclear of how the plastic connection element fits since claim 1 requires a plastic connection element on one end of the pipe element and wires 
Claim 11 recites “the connection element” in line 2 which is unclear if this is referring to the plastic connection element previously recited in claim 1 or a separate connection element as shown in Figs. 10-11 at reference numeral 2 and disclosed in the specification as a connection element.
Claim 12 recites “the connection element incorporates at least one nut for supporting the pipe element” in lines 2-3 which is unclear if the connection element recited was intended to be the clamp that includes a nut at 13 as shown in Figs. 10-11 or the connection element 2 includes a nut. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sarno et al. (US 4,915,417 hereinafter “Sarno”).

The following contains an alternative interpretation of Sarno from the previous Office Action.

In regard to claim 1, Sarno discloses a connection device for plastic pipe elements, comprising: 
at least one pipe element (Fig. 1, pipe 22) having one end (Fig. 1, end of 22 opposite of the end at 25) and an opposite end (Fig. 1, end at 25), and 
wherein the opposite end of the pipe element comprises a resistance wire (Fig. 1, coil 25) wound on the outer surface of the pipe element itself (Figs. 1 and 3), 
wherein the resistance wire is wound between the opposite end itself of the pipe element and a specific distance according to a direction parallel to a generatrix of the pipe element (Fig. 1, 25 is wound between the end of 22 and a specific distance parallel to the axial direction in which 22 is formed similar to the applicant’s invention such that the wire is wound along the surface of the pipe to a specific distance), 
at least one clamp (Fig. 3, 50) is externally fixed to the pipe element (Fig. 3, clamp 50 is fixed externally 22 since 50 is at least outside of 22 and fixes 21 and 22 together) and located next to the resistance wire (See image below, shows a recreated 

    PNG
    media_image1.png
    870
    525
    media_image1.png
    Greyscale

	Sarno discloses the invention can include multiple joinders (Fig. 1) to multiple pipes or tubes in 1:63-68 and 2:1-18 does not explicitly disclose at least one plastic connection connected to an outer surface of the at least one pipe element through the one end.


    PNG
    media_image2.png
    372
    651
    media_image2.png
    Greyscale

It is noted that the recitation of “direction parallel to a generatrix of the pipe element” is interpreted as a direction in which the pipe element is formed. 
It is also noted that the recitation of “next” can be interpreted as “nearest or adjacent to” under broadest reasonable interpretation. See https://www.merriam-webster.com/dictionary/next.
In regard to claim 2, Sarno discloses the connection device according to claim 1, wherein a distance from the end of the pipe element defining the area in which the resistance wire is wound is less than a nominal diameter of the pipe element itself (Figs. 1 and 3, there is a space between the axial end of 22 and the wounded wire and the space defines a distance which is less than the diameter of the pipe).  
In regard to claim 8, Sarno discloses connection device according to claim 1, wherein the plastic connection element is a coupling (See image for claim 1 above, indicated plastic connection element is at least a coupling coupled to the end of 22).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarno (US 4,915,417) in view of Takashi (JP 05256391A).
Sarno discloses the connection device according to claim 1, but does not expressly disclose the plastic connection element is an elbow.
In the related field of electrofusion for pipe joints, Takashi teaches an elbow fitting in an electrofusion joint (Fig. 7, elbow 29 is coupled to the electrofusion connector at 24).
It would have been obvious to one having ordinary skill in the art to have modified the plastic connection element of Sarno to be formed as an elbow in order to have the advantage of a desired flow path and reduced manufacturing cost as taught by Takashi in [0021] of the English translation.

Claims 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417).

The following contains an alternative interpretation of Mitsumasa from the previous Office Action.


In regard to claim 1, Mitsumasa discloses a connection device for plastic pipe elements, comprising: 
at least one pipe element (Fig. 1, 121 and 122 form at least one pipe element) having one end (Fig. 1, free end of 122) and an opposite end (Fig. 1, free end of 121), and 
at least one plastic connection element (Fig. 2, pipe P1 and in [0002] discloses the invention relates to joining plastic pipes, therefore P1 can be interpreted as a plastic connection element) which is connected to an outer surface of the at least one pipe element (Fig. 2) through the one end (Fig. 2, P1 is connected to the outer surface at 122), 
wherein the opposite end of the pipe element comprises a resistance wire (Fig. 2, wire 14 of 121) wound in the pipe element itself (Fig. 2, 14 is wound inside of 121 in the vicinity of the outer surface), 
wherein the resistance wire is wound between the opposite end itself of the pipe element and a specific distance according to a direction parallel to a generatrix of the pipe element (Figs. 1 and 2, 14 is wound in the direction in which 121 is formed along the axial direction), 
at least one clamp (Fig. 1, 13 can be interpreted as a clamp similar to the applicant’s invention such that it is annular, it has a pipe element that axially protrudes 
See the noted claim interpretations under the 103 rejection for claim 1 over Sarno in regard to the recitations of “a direction parallel to a generatrix of the pipe element” and “next”.  
	Mitsumasa does not expressly disclose the resistance wire is wound on the outer surface of the pipe element. 
	In the related field of electrofusion for pipe couplings, Sarno teaches a resistance wire (Fig. 1, coil 25) wound on the outer surface of a pipe element (Fig. 1, outer surface of pipe element 22).
	It would have been obvious to one having ordinary skill in the art to have modified the embedded resistance wire of Mitsumasa to be wound on the outer surface of the pipe element in order to have the advantage of freely rotating the wounded wire to align the ends of the wire to a desired location around the circumference of a pipe or clamp as taught by Sarno in 2:28-32.
In regard to claim 2, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses a distance from the end of the pipe element defining the area in which the resistance element is wound is less than a nominal diameter of the pipe element itself (Fig. 2, there is a small space between 14 
In regard to claim 3, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the resistance wire has two ends going through the clamp, projecting therefrom (Figs. 1 and 2, 14 has two ends that extends through the terminals 15).
In regard to claim 8, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the plastic connection element is a coupling (Fig. 2, P1 is coupled to 122 and can therefore be interpreted as a coupling).  
In regard to claim 11, Mitsumasa and Sarno discloses the connection device according to claim 1, and Mitsumasa further discloses the clamp is integrated as a single piece (Fig. 1, 13 is a single piece), wherein the pipe element protrudes from an end corresponding to the clamp (Figs. 1 and 2, 122 protrudes from an end of 13), the end of the pipe element being the end comprising the resistance wire (Fig. 2, the end at 122 comprises the resistance wire 14). {001482264CLM-1183  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Handa et al. (US 5,116,082 hereinafter “Handa”).
In regard to claim 7, Mitsumasa and Sarno discloses the connection device according to claim 1, but does not expressly disclose the at least one plastic connection 
In the related field of electrofusion for pipe joints, Handa teaches an electrofusion joint (Fig. 6) having at least one welding indicator (Fig. 6, 29) between a connection element and a pipe element (Fig. 6).
It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 in the area of the weld of Mitsumasa to include a weld indicator in order to have the advantage of indicating that the fusion bonding has been safely completed as taught by Handa in 7:25-34.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Takashi (JP 05256391A).
Mitsumasa and Sarno discloses the connection device according to claim 1, but does not expressly disclose the plastic connection element is an elbow.
In the related field of electrofusion for pipe joints, Takashi teaches an elbow fitting in an electrofusion joint (Fig. 7, elbow 29 is coupled to the electrofusion connector at 24).
It would have been obvious to one having ordinary skill in the art to have modified the pipe P1 of Mitsumasa to be formed as an elbow in order to have the advantage of a desired flow path and reduced manufacturing cost as taught by Takashi in [0021] of the English translation.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsumasa (JP 2003097784A) in view of Sarno (US 4,915,417) and further in view of Shemtov (US 7,793,988).
Mitsumasa and Sarno discloses the connection device according to claim 11, but does not expressly disclose the part integrating the clamp and the connection element incorporates at least one nut for supporting the pipe element.
In the related field of pipe connectors, Shemtov teaches a connector having a threaded hole connected to a threaded stem (Fig. 1, threaded hole at 29 and stem 31), a nut (Fig. 2, nut 35), and a clamp assembly (Fig. 1, 33) for connecting to a wall or ceiling.
It would have been obvious to one having ordinary skill in the art to have modified the clamp 13 of Mitsumasa to include a threaded hole, a nut, a threaded stem, and a clamp assembly in order to have the advantage of adaptability and ease of assembly as taught by Shemtov in 1:26-64.

Response to Arguments
Applicant's arguments filed 11/27/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Sarno does not teach the pipe element having the plastic connection element connected through the one end and the resistance wire wound on the opposite end of the pipe element, however, Sarno does disclose in 1:63-68 and 2:1-18 to connect a series of couplings shown in Fig. 1. Therefore, it would have been obvious to one of ordinary skill in the art to include a 
In response to applicant’s argument that Sarno does not disclose the clamp is “next” to the resistance wire, however, under broadest reasonable interpretation of “next” and in light of the specification of which does not provide any special definition or using the term “next”, one of ordinary skill in the art would reasonable interpret “next” as “nearest or adjacent to” as defined at https://www.merriam-webster.com/dictionary/next. Therefore, the clamp of Sarno can be considered as “next” to the wires as shown in the attached image for claim 1 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679